Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-12 recite the term “suction channel” that does not appear in the specification. Examiner assumes this refers to the main channel in which suction can be applied to the channel.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the widened aperture must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of the claim including “a widened aperture section in the proximal end section and providing a suction channel aperture and a sump channel aperture, the width of the widened aperture section being wider than the width of the multichannel, laterally extending tubular body housing” are not illustrated nor supported in the specification. First, the figures do not show the widened aperture section and further does not illustrate any comparison of width between the multichannel and the proximal end section. Further, the specification also does not mention the figures are drawn to scale nor is there explanation as to the widened aperture section. In an effort to compact prosecution, the limitation is assumed to read –an aperture section in the proximal end section and providing a suction channel aperture and a sump channel aperture--.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3, claim 7, line 2, and claim 9, last line all recite the limitation "the main channel".  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the term main channel is interpreted as –the suction channel--.
Claim 9, line 5 recites the limitation “an inner volume of the housing fully surrounding a suction channel”. The limitation renders the claim indefinite since the it is unclear how the inner volume of the housing in accordance with figures 5, 6A-6B for example is surrounding a suction channel. Since the suction channel is element 114, it is unclear how the interior volume of the housing fully surrounds the suction channel itself. In an effort to compact prosecution, the limitation is assumed to read –the body housing fully surrounding a suction channel--.
Claim 12, line 1 recites the limitation “a widened aperture section in the proximal end section and providing a suction channel aperture and a sump channel aperture, the width of the widened aperture section being wider than the width of the multichannel, laterally extending tubular body housing” are not illustrated nor supported in the specification. It is unclear if the widened aperture section encompasses multiple apertures being wider or just a single aperture being wider. First, the figures do not show the widened aperture section and further does not illustrate any comparison of width between the multichannel and the proximal end section. Further, the specification also does not mention the figures are drawn to scale nor is there 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facundus (US 8211128).

Regarding claim 1, Facundus discloses an orogastric tube (tube 10, figure 1) comprising a proximal section (14), a distal section opposite the proximal end (12), the distal end section having a flexible resilient curved portion (figure 1 & 2 , figure 2 shows the tip flexes to a curved configuration and figure 1 shows the natural state of the tube) coupled to a tapered tip (figure 1 shows the tip is tapered), a central conduit section (lumen of the central portion between the distal end and proximal end) extending from the proximal end section to the distal end section, the central conduit having an outer periphery surrounding the central conduit (outer wall of the tube), a central conduit axis extending within the periphery (the axis extending through the length of the tube), a sump channel (32, figure 1, col 2, lines 66-67 and col 3, lines 1-3) extending from the proximal end section to the distal end section, a suction channel (main 
Regarding 2, Facundus further discloses the distal end section has a plurality of perforations (24, figure 1) penetrating the outer periphery of the distal end section in fluid communication with the suction channel.
Regarding claim 3, Facundus further discloses the sump channel and the suction chanel within the outer periphery enclosing a pre-determined length of the sump channel and the suction channel (figure 1).
Regarding claims 4-8, Facundus further discloses the sump channel penetrates the distal end (sump channel extends all the way to the distal end, figure 1) and is in fluid communication with the outer periphery, the suction channel and the plurality of perforations (aperture 30 allows the sump channel to communicate with outer periphery and the perforations do not look obstructed from communication with the aperture).

Regarding claim 9, Facundus disclose an orogastric tube (tube 10, figure 1) comprising a proximal section (14), a curved distal end (figure 2) opposite the proximal end section (12) coupled to a tapered tip (figure 1 shows the tip tapers),
 a multichannel, laterally extending tubular housing (10) surrounding a suction channel (main channel interior to tube 10), and an outer surface of a sump channel (outer surface of channel 32, figure 1, col 2, lines 66-67 and col 3, lines 1-3) extending along the lateral length of the tubular body (figure 1), a working section in the distal end (generally surrounding distal end 12) having material transfer perforations (24, figure 1) penetrating the outer periphery in communication with the suction channel and sump channel (col 2, lines 65-66).

Regarding claim 11-12, Facundus further discloses a aperture section (apertures of section 34 and 28), for providing a suction channel aperture and sump channel aperture (col 2, lines 59-63 and col 3, lines 1-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Maglinte (US 5015232) discloses a orogastric tube with curved distal end.
Addington (US 2012/0190938) discloses an orogastric tube with material transfer perforations in the distal end.
Rokde (US 2015/0328031) discloses orogastric tube with curved distal end and perforations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781